SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1041
CA 12-01664
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND SCONIERS, JJ.


CHARLOTTE KREGG, AS GUARDIAN OF CHRISTOPHER M.
WILLIAMS, PLAINTIFF-APPELLANT,

                      V                            MEMORANDUM AND ORDER

EILEEN MALDONADO, ET AL., DEFENDANTS,
AMERICAN SUZUKI MOTOR CORPORATION AND SUZUKI
MOTOR CORPORATION OF JAPAN,
DEFENDANTS-RESPONDENTS.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

WEBSTER SZANYI LLP, BUFFALO (THOMAS S. LANE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered January 25, 2012. The order denied the
cross motion of plaintiff to compel defendants American Suzuki Motor
Corporation and Suzuki Motor Corporation of Japan to further respond
to her notice to produce.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: The parties appear before us for a second time on a
dispute over discovery (see Kregg v Maldonado, 98 AD3d 1289) in this
action seeking damages for injuries sustained by Christopher M.
Williams when he was driving a Suzuki motorcycle. Supreme Court
properly denied plaintiff’s cross motion to compel defendants American
Suzuki Motor Corporation and Suzuki Motor Corporation of Japan to
further respond to plaintiff’s notice to produce. Plaintiff’s “bare
allegations of relevancy” with respect to the information sought are
insufficient to entitle plaintiff to that relief (Crazytown Furniture
v Brooklyn Union Gas Co., 150 AD2d 420, 421; see Dempski v State Farm
Mut. Auto. Ins. Co., 249 AD2d 895, 896).




Entered:    November 8, 2013                     Frances E. Cafarell
                                                 Clerk of the Court